Order unanimously reversed on the law without costs and motion denied. Memorandum: County Court abused its discretion in ordering the release of respondent’s Grand Jury testimony to the Niagara County Attorney. The District Attorney did not present a compelling and particularized need for such disclosure (see, CPL 190.25 [4] [a]; Matter of District Attorney of Suffolk County, 58 NY2d 436, 444-446; Ruggiero v Fahey, 103 AD2d 65, 70-71; Matter of Corporation Counsel of City of Buffalo [Cosgrove], 61 AD2d 32, 36). (Appeal from order of Niagara County Court, DiFlorio, J. —release Grand Jury testimony.) Present — Boomer, J. P., Green, Pine, Balio and Lawton, JJ.